Citation Nr: 1102791	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  09-28 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUE

Entitlement to an increased initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran had active military service from February 1966 to 
January 1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The Veteran testified before the undersigned at a November 2010 
video hearing at the Board.  A transcript of the hearing is of 
record and was reviewed.

The VA received additional evidence from the Veteran in November 
2010.  A supplemental statement of the case (SSOC) was not 
issued, but this is not necessary since the evidence submitted 
was accompanied by a waiver of local jurisdictional review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran is service-connected for PTSD, currently evaluated as 
30 percent disabling.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination must 
be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 
38 C.F.R. § 3.327(a).

In this case, the Veteran was last afforded a VA examination in 
March 2009, nearly two years ago.  Since that time, the Veteran 
has received additional treatment for his PTSD.  The Veteran 
further testified before the undersigned in November 2010 that 
his symptoms had worsened, to include increased anger.  Indeed, 
the Veteran testified he was unable to drive himself to the 
hearing because he could not cope with the traffic.

For these reasons, the Board concludes a new VA psychiatric 
examination is warranted to ascertain the current severity of the 
Veteran's condition.  See VAOPGCPREC 11-95 (1995) (a new 
examination is appropriate when there is an assertion of an 
increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1.	The RO should request that the Veteran 
provide the names and addresses of any and 
all health care providers who have provided 
treatment for his PTSD.  After acquiring 
this information and obtaining any necessary 
authorization, the RO should obtain and 
associate these records with the claims 
file.  A specific request should be made for 
VA medical records from the VA medical 
center in Kansas City dated from November 
2010 to the present.  

2.	After all records are obtained, to the 
extent available, schedule the Veteran for 
a VA psychiatric examination to determine 
the current degree of severity of his 
PTSD.  The claims file, to include a copy 
of this remand must be made available to 
the examiner for review, and the 
examination report should reflect that 
such a review was accomplished.  The 
examiner should identify the nature, 
frequency, and severity of all current 
manifestations of PTSD.  The examination 
report should include a full psychiatric 
diagnostic assessment including a Global 
Assessment of Functioning (GAF) score on 
Axis V and an explanation of the 
significance of the current levels of 
psychological, social, and occupational 
functioning which support the score.  The 
examiner should specifically comment on 
the impact of the Veteran's PTSD upon his 
social and industrial activities including 
his employability.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history [,]" 
38 C.F.R. § 4.1 (2009), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

3.	After completion of the above and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefits 
sought.  Unless the benefits sought on 
appeal are granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims.  His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  38 C.F.R. § 3.655.  



_________________________________________________
SHEREEN M. MARCUS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


